Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are rejected because it is unclear whether the “underlayer”, “overlayer” and “single layer” in these claims are being positively recited or are conditional limitations. For example, 6-7 and 9 recite limitations for the underlayer recited in claim 1 but never actually positively recite the presence of an underlayer. Note claim 1 only recites it as an option so it is unclear whether it is now being required or is it just conditional wherein if that option is taught in the prior art, then it must have the conditions claimed. Similarly, claims 10-12 recite limitations for the overlayer recited in claim 1 but never actually positively recite the presence of an overlayer. Note claim 1 only recites it as an option so it is unclear whether it is now being required or is it just conditional wherein if that option is taught in the prior art, then it must have the conditions claimed. Similarly, claims 13 and 14 recite limitations for the single layer recited in claim 1 but never actually positively recite the presence of a single layer. Note claim 1 only recites it as an option so it is unclear whether it is now being required or is it just conditional wherein if that option is taught in the prior art, then it must have the conditions claimed.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 3, 6-7, 9-14, 22, 24, 29, 31, 41 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Pallotta (US Pub 20150140354) or, in the alternative, under 35 U.S.C. 103 as obvious over Pallotta (US Pub 20150140354) in view of Lemmer (US Pub 20050191501) and evidenced by Luke (https://refractiveindex.info).
Regarding claim 1: Pallotta teaches a glass substrate with the following stack of layers.


    PNG
    media_image1.png
    727
    541
    media_image1.png
    Greyscale

Regarding the claimed indices, the Examiner notes for the record that while Applicants claim refractive index for various layer throughout their claims, as they do not claim nor disclose in their specification at what wavelength the indices are referring to/being measured, as long as the layer of the prior art can be reasonably said to have an index as claimed, regardless of at what wavelength, the index limitations will be met. 
In the instant case, as shown above, the first layer of antireflective dielectric comprises silicon nitride and as evidenced by Luke, silicon nitride has an index within the claimed range at certain higher wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
Pallotta’s underlayer 5 is TiO2 which is well known in the art to have an index as claimed but further, given that this is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). 
Pallotta’ overlayer 7 can be transparent dielectric ZnO and although they do not explicitly disclose an index of 1.32-1.55, given ZnO is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). Alternatively, as shown, the overlayer can also be AZO. 
	While Pallotta does not mention the fourht layer 31 being absorbent anti-corrosion material, as the layer is NiCrOx which is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary would reasonably conclude the same properties to be present (MPEP 2112). Further, the limitation “to protect the functional layer from oxidation and corrosion” is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, similar to that above, as the layer is NiCrOx which is the same material as Applicants’ (see Applicants’ disclosure), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
Although Pallotta does not teach their fifth layer 33 having an index as claimed, given that SnO2 is the same material used by Applicants’ (see Applicants’ disclosure and claim 28), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). Alternatively, Pallotta’s coating is a low e coating wherein the fifth layer 33 is an oxide of SnO2 directly on an underlying NiCrOx layer. 
As Lemmer, who similarly teaches a low e coating wherein an oxide is directly on an underlying NiCrOx layer, discloses that it is desirable to make such an oxide be that of ZnO and even AZO, instead SnO2 for improved thermal stability, etc. (0028, 0029), it would have been obvious to one having ordinary skill at the time of invention to modify Pallotta to replace their oxide of SnO2 with that of ZnO, or even AZO, for improved thermal stability, etc. 
Regarding the limitation of the 6th layer 35 being “to increase visible light transmission and scratch resistance of the substrate”, similar to the discussion above, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, as the layer is silicon nitride which is the same material as Applicants’ (see Applicants’ claim 29, 30-31 for example), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112). 
	Pallotta does teach their coating having a high visible light transmission, and resistivity in the ranges claimed (see 0024). While they may not discuss the solar transmission or the exact emissivity, given that the coating meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present (MPEP 2112). 
Regarding claim 3: As discussed above, the first layer of antireflective is silicon nitride, which is in contact with the substrate, and as evidenced by Luke, silicon nitride will have an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
The silicon nitride layer can have a thickness of 13.6nm falling within the range claimed (see Tables).
Regarding claims 6 The underlayer 5 can have a thickness of 1nm (see Tables).
 Regarding claim 7 and 9: The first layer 3 is silicon nitride layer and for reasons above, silicon nitride as evidenced by Luke, has an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same first pre-layer material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
	The under layer 5 is TiO2 layer which is not only known to have an index as claimed but given that TiO2 is the same material used by Applicants second pre-layer, it would be expected to have the same index as claim 7 (MPEP 2112). 
Both the first layer 3 and underlayer have thicknesses that fall within the claimed ranges (see Tables). 
Regarding claims 10-13 and 14: The overlayer 7 can have a thickness of 9nm (see Tables) and as shown above, the layer is ZnO and can even be AZO. 
Regarding claim 22 and 24: As shown above, the functional metal layer is a noble metal of Ag and it can have a thickness falling within the range claimed (see Tables). 
As shown above, the fourth layer if NiCrOx and it can have a thickness within the range claimed (see Tables).
Regarding 29 and 31: As shown above, the sixth layer is silicon nitride which can have a thickness falling within the ranges claimed (see Table)
Regarding claim 41: The overlayer 7 and the metallic film 9 of the third layer has a sequence and can have thicknesses falling within the ranges claimed (see Table). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16-18, 25-28, 30, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallotta (US Pub 20150140354) in view of Lemmer (US Pub 20050191501).
Regarding claims 16-17 and 18: As shown above, the third layer comprises a plurality of functional layers (layers 9 and 29) separated by an intermediate layer (comprising all sublayers 11-28) and the intermediate layer comprises a transparent metal oxide (see the ZnSnOx of layer 14 or SnO2 of layer 23) having a thickness overlapping the range claimed (see Tables) (MPEP 2144.05).
	The intermediate layer also comprises ZnO which Pallotta teaches can be AZO (see layers 17 and 27).
Regarding claim 25-28:  As shown above, the fifth layer is SnO2, or alternatively was modified to be ZnO or AZO, and the layer can have a thickness (see Tables) overlapping the range claimed (MPEP 2144.05). 
Regarding claim 30: As shown above, the sixth layer is silicon nitride which can have a thickness (see Table) overlapping the range claimed (MPEP 2144.05). 
Regarding claim 42: The overlayer 7 and the third layer can have the following sequence; 
9nm ZnO or AZO (layer 7)/ 11nm Ag (19)/ 5-75nm SnO2 (23)/ 12nmAg (29)
While the sequence above fails to meet the exact claimed sequence due to the SnO2 instead of AZO, Pallotta’s coating is a low e coating wherein the layer 23 is an oxide of SnO2 directly on an underlying NiCrOx layer (not shown here but see layer 21 in the above Figure). 
As Lemmer, who similarly teaches a low e coating wherein an oxide is directly on an underlying NiCrOx layer, discloses that it is desirable to make such an oxide be that of ZnO and even AZO, instead SnO2 for improved thermal stability, etc. (0028, 0029), it would have been obvious to one having ordinary skill at the time of invention to modify Pallotta to replace their oxide of SnO2 with that of ZnO, or even AZO, for improved thermal stability, etc. 

3.	Claims 1, 3, 6-7, 9-14, 16-18, 22, 24-31, 33-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird (US Pub 20040121165) in view of Pallotta (US Pub 20150140354) or alternatively, in further view of Lemmer (US Pub 20050191501).
Regarding claim 1: Laird teaches a glass substrate with the following stack of layers.

    PNG
    media_image2.png
    487
    579
    media_image2.png
    Greyscale

Although Laird fails to teach a first layer of antireflective dielectric material comprising silicon nitride in direct contact with the glass, they do not exclude such a layer and instead, only generally teaches a low e stack on glass.
	As Pallotta, who similarly teaches a low e stack on glass, disclose it being desirable in the art to place a Si3N4 layer between and contacting both an underlying glass substrate and an overlying TiO2 layer, it would have been obvious to one having ordinary skill at the time of invention to modify Laird to include a Si3N4 layer in between and directly contacting their glass substrate and overlying TiO2 layer 3 to obtain a desirable low-e stack.
Regarding the claimed indices, as mentioned above, while Applicants claim refractive index for various layer throughout their claims, as they do not claim nor disclose in their specification at what wavelength the indices are referring to/being measured, as long as the layer of the prior art can be reasonably said to have an index as claimed, regardless of at what wavelength, the index limitations will be met. 
In the instant case, as shown above, the first layer of antireflective dielectric comprises silicon nitride and as evidenced by Luke, silicon nitride has an index within the claimed range at certain higher wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
The underlayer 3 is TiO2 which is well known in the art to have an index as claimed but further, given that this is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). 
The overlayer 7 can be transparent dielectric ZnO and although they do not explicitly disclose an index of 1.32-1.55, given ZnO is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). Alternatively, the overlayer can also be AZO (0032). 
	While it is not mentioned the fourth layer 21 being absorbent anti-corrosion material, as the layer is NiCrOx which is the same material used by Applicants’ (see Applicants’ disclosure), one having ordinary would reasonably conclude the same properties to be present (MPEP 2112). Further, the limitation “to protect the functional layer from oxidation and corrosion” is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, similar to that above, as the layer is NiCrOx which is the same material as Applicants’ (see Applicants’ disclosure), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
Given that SnO2 is the same material used by Applicants’ fifth layer (see Applicants’ disclosure and claim 28), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). Alternatively, Laird’s coating is a low e coating wherein the fifth layer  is an oxide of SnO2 directly on an underlying NiCrOx layer. 
As Lemmer, who similarly teaches a low e coating wherein an oxide is directly on an underlying NiCrOx layer, discloses that it is desirable to make such an oxide be that of ZnO and even AZO, instead SnO2 for improved thermal stability, etc. (0028, 0029), it would have been obvious to one having ordinary skill at the time of invention to modify Laird to replace their oxide of SnO2 with that of ZnO, or even AZO, for improved thermal stability, etc. 
Regarding the limitation of the 6th layer being “to increase visible light transmission and scratch resistance of the substrate”, similar to the discussion above, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, as the layer is silicon nitride which is the same material as Applicants’ (see Applicants’ claim 29, 30-31 for example), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
	Laird does teach their coating having a high visible light transmission, resistivity and emissivity in the ranges claimed (see Tables). While they may not discuss the solar transmission, given that Laird’s coating meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present (MPEP 2112). 
 Regarding claim 3: As discussed above, the first layer of antireflective is silicon nitride, which is in contact with the substrate, and as evidenced by Luke, silicon nitride will have an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
The silicon nitride layer will have a thickness of 13.6nm falling within the range claimed (see Tables in Pallotta).
Regarding claims 6 The underlayer can have a thickness of 9nm (see Tables) 
 Regarding claim 7 and 9: The first layer is silicon nitride layer and for reasons above, silicon nitride as evidenced by Luke, has an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same first pre-layer material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
	The under layer is TiO2 layer which is not only known to have an index as claimed but given that TiO2 is the same material used by Applicants second pre-layer, it would be expected to have the same index as claim 7 (MPEP 2112). 
Both the first layer and underlayer have thicknesses that fall within the claimed ranges as mentioned. 
Regarding claims 10-13 and 14: The overlayer 7 can have a thickness of 10nm (see Tables) and as shown above, the layer is ZnO but can even be AZO. 
Regarding claims 16-17 and 18: As shown above, the third layer comprises a plurality of functional layers (layers 9 and 19) separated by an intermediate layer (comprising all sublayers between 9 and 19) and the intermediate layer comprises a transparent metal oxide (see the SnO2 of layer 13) which can have a thickness of 58nm (see Tables).
	As shown, the intermediate layer also comprises ZnO which Pallotta teaches can be AZO (see layers 7 and 17).
Regarding claim 22 and 24: As shown above, the functional metal layer is a noble metal of Ag and it can have a thickness falling within the range claimed (see Tables). 
As shown above, the fourth layer if NiCrOx and it can have a thickness within the range claimed (see Tables).
Regarding claim 25-27:  As shown above, the fifth layer is SnO2, or alternatively was modified to be ZnO or AZO, and the layer can have a thickness of 10nm (Tables).
Regarding claim 28-29:  As shown above, the fifth layer is SnO2, or alternatively was modified to be ZnO or AZO, and the layer can have a thickness overlapping the ranges claimed (Tables) (MPEP 2144.05).
Regarding claim 30-31: As shown above, the sixth layer is silicon nitride which can have a thickness of 19nm (see Table). 
Regarding claims 33 and 34: Laird as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4 as modified by Pallotta/TiO2 (3)/ ZnO of AZO (7)/Ag (9)/ NiCrOx (11)/AZO (23) as modified by Lemmer /Si3N4 (25)
	It is first noted for the record that although the phrase “consisting essentially of” is recited, this only limits the scope to the specified materials and those that do not materially affect the basis and novel characteristics of the invention. In the instant case, although Laird’s Figure does illustrate SnO2 (13)/ZnO or AZO (17)/Ag (19)/ NiCrOx (21) in the stack between layers 11 and 23, these layers would not be considered to materially affect the basis and novel characteristics of the invention. 
Specifically, initially, Laird suggests that the SnO2 can be ZnO instead (0034) which essentially will provide for an additional ZnO (13 and 17)/Ag(19)/ NiCrOx(21) sequence in the stack. Given that Applicants disclose in their specification that a stack having their properties (the basis and novel characteristics of the invention) can include such an additional sequence as above, and there was no evidence that the presence of these layers would materially affect the basic and novel characteristic of the claimed invention, these additional layers are not considered to affect the characteristics of the invention. 
Regarding claims 35-37: Laird as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4 /TiO2 (3)/ ZnO of AZO (7)/Ag (9)/ NiCrOx (11)/SnO2 (13) / Ag (19) / NiCrOx (21)/ AZO (23) /Si3N4 (25)
	Although layer SnO2 is not AZO as claimed, not only does Laird teach that it can be ZnO but for reasons similar to that from above, as Lemmer clearly teaches the benefits of replacing a SnO2 with ZnO and more specifically, AZO improves thermal stability, etc., it would have been obvious to one having ordinary skill at the time of invention to replace the SNO2 with AZO providing for the following.
	Glass/Si3N4 /TiO2 (3)/ ZnO of AZO (7)/Ag (9)/ NiCrOx (11)/AZO (13) / Ag (19) / NiCrOx (21)/ AZO (23) /Si3N4 (25)
The above essentially meets that of claim 37 except for the presence of the additional NiCrOx (11), however, similar to that discussed above, the phrase “consisting essentially of” is recited, this only limits the scope to the specified materials and those that do not materially affect the basis and novel characteristics of the invention. In the instant case, given that Applicants disclose in their specification that a stack having their properties (the basis and novel characteristics of the invention) can include NiCrOx materials directly on Ag, and there was no evidence that the presence of a NiCrOx in the location claimed would materially affect the basic and novel characteristic of the claimed invention, the layer is not considered to affect the characteristics of the invention. 
The above essentially meets that of claims 35 and 36 except for the presence of the TiO2 (3) and NiCrOx (11), however, similar to that discussed above, the phrase “consisting essentially of” is recited, this only limits the scope to the specified materials and those that do not materially affect the basis and novel characteristics of the invention. In the instant case, given that Applicants disclose in their specification that a stack having their properties (the basis and novel characteristics of the invention) can be made with a TiO2 layer in the location claimed and can include NiCrOx materials directly on Ag, and there is no evidence that the presence of TiO2 and a NiCrOx in the locations claimed would materially affect the basic and novel characteristic of the claimed invention, the layers are not considered to affect the characteristics of the invention. 
Regarding claims 38-40: Laird as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4 /TiO2 (3)/ ZnO of AZO (7)/Ag (9)/ NiCrOx (11)/SnO2 (13) / Ag (19) / NiCrOx (21)/ AZO (23) /Si3N4 (25)
	Although layer SnO2 is not AZO as claimed, not only does Laird teach that it can be ZnO but for reasons similar to that from above, as Lemmer clearly teaches the benefits of replacing a SnO2 with ZnO and more specifically, AZO improves thermal stability, etc., it would have been obvious to one having ordinary skill at the time of invention to replace the SNO2 with AZO providing for the following.
	Glass/Si3N4 /TiO2 (3)/ ZnO of AZO (7)/Ag (9)/ NiCrOx (11)/AZO (13) / Ag (19) / NiCrOx (21)/ AZO (23) /Si3N4 (25)
The above essentially meets that of claim 40 except for the presence of the additional NiCrOx (11) and the presence of an additional AZO/Ag between layer 19 and 21 and essentially meets that of claims 38 and 39 except for the presence of the additional TiO2 (3) and NiCrOx (11) and the presence of an additional AZO/Ag sequence.
However, similar to that discussed above, the phrase “consisting essentially of” is recited, this only limits the scope to the specified materials and those that do not materially affect the basis and novel characteristics of the invention. In the instant case, given that Applicants disclose in their specification that a stack having their properties (the basis and novel characteristics of the invention) can be made with a TiO2 layer in the location claimed and can include NiCrOx materials directly on Ag, and there is no evidence that the presence of TiO2 and a NiCrOx in the locations claimed would materially affect the basic and novel characteristic of the claimed invention, the layers are not considered to affect the characteristics of the invention. 
Regarding the additional sequence, this is considered nothing more than merely duplicating Laird’s AZO/Ag sequence to include a third one in the stack and it has been held by the courts that mere duplication of parts has no patentable significance unless new and unexpected results are produced (MPEP 2144.04, VI, B). 
Additionally, Laird only generally teaches a low e stack on glass. As Pallotta, who similarly teaches a low e stack on glass, disclose it being desirable in the art to include three of such sequences in the location claimed (see Figure 2 and 0035 in Pallotta), it would have been obvious to one having ordinary skill at the time of invention to modify Laird to include an additional sequence in the location claimed to obtain a desirable low-e stack.
Regarding claims 41-42 and 43: Laird’s overlayer 7 and the metallic film 9 of the third layer has the sequence ZnO or AZO (as mentioned)/Ag and the thicknesses can be 10nm/9.5nm (see Table 2) meeting claim 41.
	Laird’s overlayer 7 and the third layer can have comprise the sequence 10nm ZnO or AZO (7)/9.5nm Ag (9)/58nm SnO2 (13)/13.9nm Ag (19) (see Table). Although the SnO2 layer is not shown as AZO meeting claim 42, for reasons discussed above, not only does Laird teach that the layer can be ZnO but for reasons above, it would have been obvious in view of Lemmer to make the SnO2 be that of ZnO and even AZO for improved thermal stability, etc. 
	The above sequence essentially meets that of claim 43 except the claim includes an additional AZO/Ag sequence on top of Laird’s layer 19. 
However, for reasons above, this is considered nothing more than merely duplicating Laird’s AZO/Ag sequence to include a third one in the stack and it has been held by the courts that mere duplication of parts has no patentable significance unless new and unexpected results are produced (MPEP 2144.04, VI, B). 
Additionally, Laird only generally teaches a low e stack on glass. As Pallotta, who similarly teaches a low e stack on glass, disclose it being desirable in the art to include three of such sequences in the location claimed (see Figure 2 and 0035 in Pallotta), it would have been obvious to one having ordinary skill at the time of invention to modify Laird to include an additional sequence in the location claimed to obtain a desirable low-e stack.
4.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird (US Pub 20040121165) and Pallotta (US Pub 20150140354) or alternatively, and Lemmer (US Pub 20050191501) as applied to claim 1 above, in view of Stachowiak (US PN 6802943).
	As discussed above, Laird teaches the invention of claim 1.
Regarding claim 32: Laird as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4 as modified by Pallotta/TiO2 (3)/ ZnO (7)/Ag (9)/ NiCrOx (11)/ZnO (23) as modified by Lemmer /Si3N4 (25)
Although the above shows the presence of the TiO2 (3) and Laird’s Figure does illustrate SnO2 or ZnO as mentioned (13)/ZnO or AZO (17)/Ag (19)/ NiCrOx (21) in the stack between layers 11 and 23, these layers would not be considered to materially affect the basis and novel characteristics of the invention for reasons above which is all that is required to meet “consisting essentially of”.
Although Laird fails to include a NiCr in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Stachowiak, who similarly teaches a low e stack on glass teaches it being desirable to place a thin metal layer of NiCr in between a Ag layer and a NiCrOx layer to improve barrier properties, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a layer of NiCr between their Ag(9) and NiCrOx layer (11) for improved barrier performance.
While it is noted that this modification will provide for NiCr/ NiCrOx above the Ag instead of just NiCr as claimed, given that NiCrOx and NiCr are both materials used and discussed by Applicants in the location claimed for obtaining their novel and basic characteristics of their invention, and there is no evidence that the presence of such would materially affect the basic and novel characteristic of the claimed invention, such a sequence is not considered to affect the characteristics of the invention. 


Response to Arguments
Applicant’s arguments filed September 2, 2022 have been considered but are moot in view of new grounds of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784